Case: 21-50028   Doc# 49-4   Filed: 03/08/21                      EXHIBIT
                                               Entered: 03/08/21 12:27:06 Page 1"D"
                                                                                 of
                                         4
Case: 21-50028   Doc# 49-4   Filed: 03/08/21   Entered: 03/08/21 12:27:06   Page 2 of
                                         4
Case: 21-50028   Doc# 49-4   Filed: 03/08/21   Entered: 03/08/21 12:27:06   Page 3 of
                                         4
Case: 21-50028   Doc# 49-4   Filed: 03/08/21   Entered: 03/08/21 12:27:06   Page 4 of
                                         4
